DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-9 and 11-27 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Xu et al. (US 20160360202 A1) (Xu).
	Regarding claim 1 XU discloses a method comprising:
	[0001] The present application relates to digital signal processing, and more specifically to systems and method for processing digital data to facilitate avoiding or reducing artifacts that may be introduced when the digital data is compressed, encoded, or otherwise subsequently processed.
	introducing an auxiliary transformation to a digital media by applying a transform function to the digital media, resulting in a transformed digital media hat represents the digital media altered by the transform function;
	[0028] The system 10 includes a feature extractor module 12, which receives a stream of uncompressed digital data as input and provides information about features of the digital data as output. An artifact predictor 14 receives feature information from the feature extractor 12 and includes a neural network for employing the feature information to generate metadata (i.e., data about data) characterizing the digital data, as discussed more fully below. The metadata may describe or indicate a prediction as to whether or not a particular artifact will be introduced during encoding when an encoder 16 uses certain encoder parameters (e.g., QPs).
	evaluating the transformed digital media to generate a metric estimating a human or animal response to the transformed digital media altered by the introduced auxiliary transformation; and
	Figs. 1-3 see artifact predictor 14 for generating artifact prediction map and [0033] In the present example embodiment, the encoder 16 implements a compression 
	training a machine learning model by learning a desired transformation function from the transformed digital media and the metric associated with the transformed digital media, the resulting machine learning model able to remove the auxiliary transformation from any digital media by applying the learned desired transformation function.
	[0034] An encoder parameter adjuster 18 in the encoder 16 is adapted to analyze an artifact prediction map (representing metadata characterizing the input digital data stream) to enable selection of encoder parameters to reduce perceptible artifacts induced during encoding of the input digital data. 
	[0036]-[0039]  and [0069]-[0075] 
	
	Regarding claim 2 XU discloses the method of Claim 1, wherein the desired transformation function is an inverse function of the auxiliary transformation.
	[0039] An encoder parameter adjustment module 38 in the video encoder 36 is adapted to reference the banding metadata and to then selectively adjust the encoder parameters used to encode the block based on the banding metadata, and/or apply pre-
	[0075] The prediction step 84 may include employing a feed-forward neural network to predict or indicate whether certain QPs used to encode video will result in banding artifacts in reconstructed video data, given the information characterizing one or more features, including color information and texture information. 

	Regarding claim 3 XU discloses the method of Claim 1, wherein introducing the auxiliary transformation further includes introducing a respective auxiliary transformation to each digital media of a collection of original digital media, resulting in a collection of transformed digital media by generating the auxiliary transformation with the auxiliary transform function.
	[0028] The system 10 includes a feature extractor module 12, which receives a stream of uncompressed digital data as input and provides information about features of the digital data as output. An artifact predictor 14 receives feature information from the feature extractor 12 and includes a neural network for employing the feature information to generate metadata (i.e., data about data) characterizing the digital data, as discussed more fully below. The metadata may describe or indicate a prediction as to whether or not a particular artifact will be introduced during encoding when an encoder 16 uses certain encoder parameters (e.g., QPs).

 the method of Claim 1, wherein the auxiliary transform function is specified by a designer.
	[0028] The system 10 includes a feature extractor module 12, which receives a stream of uncompressed digital data as input and provides information about features of the digital data as output. An artifact predictor 14 receives feature information from the feature extractor 12 and includes a neural network for employing the feature information to generate metadata (i.e., data about data) characterizing the digital data, as discussed more fully below. The metadata may describe or indicate a prediction as to whether or not a particular artifact will be introduced during encoding when an encoder 16 uses certain encoder parameters (e.g., QPs). 
	[0036] The second example system 30 includes a feature extractor module 32 for extracting feature data from input video data. A feed-forward neural network 34 is adapted to process the feature data to classify each video block (also called video patch, image block, or video frame patch) as "no banding" or "banding" for one or more QPs that may be used by the video encoder. 

	Regarding claim 5 XU discloses the method of Claim 1, wherein the auxiliary transform function is learned by a second machine learning model.
	[0040] An example trainer module 40 is adapted to facilitate training of the feed-forward neural network 34. The training involves receiving training video as input in addition to human subjective input indicating whether banding was noticed for different selected QPs. A user interface may be coupled to the trainer module 40 to facilitate adjustments to the network and its training, including adjustments of the encoder down-

	Regarding claim 6 XU discloses the method of Claim 1, wherein generating the metric estimating the human response to the transformed digital media includes employing a predefined function to estimate the human response based on the transformed media.
	[0028] The system 10 includes a feature extractor module 12, which receives a stream of uncompressed digital data as input and provides information about features of the digital data as output. An artifact predictor 14 receives feature information from the feature extractor 12 and includes a neural network for employing the feature information to generate metadata (i.e., data about data) characterizing the digital data, as discussed more fully below. The metadata may describe or indicate a prediction as to whether or not a particular artifact will be introduced during encoding when an encoder 16 uses certain encoder parameters (e.g., QPs). 

	Regarding claim 7 XU discloses the method of Claim 1, wherein generating the metric estimating the human response to the transformed digital media includes collecting at least one physiological measurement, behavioral measurement, or preference from at least one testing user experiencing the transformed digital media.


	Regarding claim 8 XU discloses the method of Claim 1, wherein generating the metric estimating the human response to the transformed digital media includes employing a second machine learning model that is trained as a proxy for a human physiological measurement or behavioral measurement.
	[0040] An example trainer module 40 is adapted to facilitate training of the feed-forward neural network 34. The training involves receiving training video as input in addition to human subjective input indicating whether banding was noticed for different selected QPs. A user interface may be coupled to the trainer module 40 to facilitate adjustments to the network and its training, including adjustments of the encoder down-sampling rate, adjustments to training epochs, adjustments to video optimization methods, adjustments to mini-batch size in a stochastic training process, adjustments to the objective function of the feed-forward neural network 34, and so on. 

 the method of Claim 1, wherein the media type of the collection of digital media is at least one of videos, images, audio, text, virtual reality scenes, augmented reality scenes, three-dimensional (3D) video, and 3D scenes.
	Fig. 2 for input video 

	Regarding claim 11 XU discloses the method of Claim 1, further comprising:
	repairing a given media to a modified media by applying the desired function to the given media, wherein the modified media is generated by application of the desired function to cause a human response or physiological state estimated by a metric having a particular value.
	[0069] In summary, the present example embodiment provides a relatively accurate banding prediction model based on color and gradient features in YCbCr color spaces and use of a feed-forward neural network classifier 34. An accompanying video encoder 36 employs a banding artifact predictor (i.e., parameter adjustment module 38), to guide the adjustment of encoding parameters or the application of pre-processing to each image block so that banding artifact can be greatly reduced in the reconstructed video. 

	Regarding claim 12 XU discloses the method of Claim 11, further comprising:
	adjusting the machine learning model based on further behavioral measurements, physiological measurements, or preferences from a user experiencing the modified media.
	[0040] An example trainer module 40 is adapted to facilitate training of the feed-forward neural network 34. The training involves receiving training video as input in addition to human subjective input indicating whether banding was noticed for different selected QPs.

	Regarding claim 13 XU discloses the method of Claim 1, wherein the machine learning model is a neural network.
	[0008] In the specific embodiment, the system includes using a feature extractor module to capture the color and texture information of a block (also called a patch) of the video data. A neural network is trained to predict whether a banding artifact will occur when the stream of video data is processed by the video encoder. The neural network may be implemented via a feed-forward neural network that includes a classifier with a sigmoid activation function. 

	Regarding claim 14 XU discloses a system comprising:
	a transformation module configured to an auxiliary transformation to a digital media by applying a transform function to the digital media, resulting in a transformed digital media that represents the digital media altered by the by 
 transformation with a transform function;
	[0028] The system 10 includes a feature extractor module 12, which receives a stream of uncompressed digital data as input and provides information about features of the digital data as output. An artifact predictor 14 receives feature information from the feature extractor 12 and includes a neural network for employing the feature information 
	an evaluation module configured to evaluate the transformed digital media to generate a metric estimating a human or animal response to the transformed digital media altered by the introduced auxiliary transformation; and
Figs. 1-3 see artifact predictor 14 for generating artifact prediction map and [0033] In the present example embodiment, the encoder 16 implements a compression algorithm using encoder parameters. The artifact predictor 14 is adapted to generate an artifact prediction map, indicating the likelihood of whether the artifact will occur given use of a particular encoder parameter or range of encoder parameters. The artifact predictor 14 predicts occurrence of a given distortion or artifact in data encoded by the encoder when a particular parameter is used for the encoder 16, the artifact is said to have a high likelihood of occurring in reconstructed, i.e., decompressed and presented media based on data output from the encoder 16. 
	an inverse function generation module configured to train a machine learning model to  by learning a desired transformation function from the transformed digital media and the metric associated with the transformed digital media, the resulting machine learning model able to remove the auxiliary transformation from any digital media by applying the learned desired transformation function.

	[0036]-[0039]  and [0069]-[0075] 
	
	Regarding claim 15 XU discloses the system of Claim 14, wherein the desired transformation function is an inverse function of the auxiliary transformation.
	[0039] An encoder parameter adjustment module 38 in the video encoder 36 is adapted to reference the banding metadata and to then selectively adjust the encoder parameters used to encode the block based on the banding metadata, and/or apply pre-processing to the image block. The resulting encoded video is then less likely to yield banding artifacts when the encoded video is decompressed, i.e., reconstructed and presented on a display.
	[0075] The prediction step 84 may include employing a feed-forward neural network to predict or indicate whether certain QPs used to encode video will result in banding artifacts in reconstructed video data, given the information characterizing one or more features, including color information and texture information. 

	Regarding claim 16 XU discloses the system of Claim 14, wherein introducing the auxiliary transformation further includes introducing a respective auxiliary transformation to each digital media of a collection of original digital media, resulting in a collection of transformed digital media by generating the auxiliary transformation with the auxiliary transform function.
	[0028] The system 10 includes a feature extractor module 12, which receives a stream of uncompressed digital data as input and provides information about features of the digital data as output. An artifact predictor 14 receives feature information from the feature extractor 12 and includes a neural network for employing the feature information to generate metadata (i.e., data about data) characterizing the digital data, as discussed more fully below. The metadata may describe or indicate a prediction as to whether or not a particular artifact will be introduced during encoding when an encoder 16 uses certain encoder parameters (e.g., QPs).

	Regarding claim 17 XU discloses the system of Claim 14, wherein the auxiliary transform function is specified by a designer.
	[0028] The system 10 includes a feature extractor module 12, which receives a stream of uncompressed digital data as input and provides information about features of the digital data as output. An artifact predictor 14 receives feature information from the feature extractor 12 and includes a neural network for employing the feature information to generate metadata (i.e., data about data) characterizing the digital data, as discussed more fully below. The metadata may describe or indicate a prediction as to whether or not a particular artifact will be introduced during encoding when an encoder 16 uses certain encoder parameters (e.g., QPs). 
	[0036] The second example system 30 includes a feature extractor module 32 for extracting feature data from input video data. A feed-forward neural network 34 is 

	Regarding claim 18 XU discloses the system of Claim 14, wherein the auxiliary transform function is learned by a second machine learning model.
	[0040] An example trainer module 40 is adapted to facilitate training of the feed-forward neural network 34. The training involves receiving training video as input in addition to human subjective input indicating whether banding was noticed for different selected QPs. A user interface may be coupled to the trainer module 40 to facilitate adjustments to the network and its training, including adjustments of the encoder down-sampling rate, adjustments to training epochs, adjustments to video optimization methods, adjustments to mini-batch size in a stochastic training process, adjustments to the objective function of the feed-forward neural network 34, and so on. 

	Regarding claim 19 XU discloses the system of Claim 14, wherein the evaluation metric is further configured to generate the metric estimating the human response to the transformed digital media by employing a predefined function to estimate the human response based on the transformed media.
	[0040] An example trainer module 40 is adapted to facilitate training of the feed-forward neural network 34. The training involves receiving training video as input in addition to human subjective input indicating whether banding was noticed for different selected QPs. A user interface may be coupled to the trainer module 40 to facilitate 

	Regarding claim 20 XU discloses the system of Claim 14, wherein the evaluation metric is further configured to generate the metric estimating the human response to the transformed digital media includes collecting at least one physiological measurement, behavioral measurement, or preference from at least one testing user experiencing the transformed digital media.
	[0040] An example trainer module 40 is adapted to facilitate training of the feed-forward neural network 34. The training involves receiving training video as input in addition to human subjective input indicating whether banding was noticed for different selected QPs. A user interface may be coupled to the trainer module 40 to facilitate adjustments to the network and its training, including adjustments of the encoder down-sampling rate, adjustments to training epochs, adjustments to video optimization methods, adjustments to mini-batch size in a stochastic training process, adjustments to the objective function of the feed-forward neural network 34, and so on. 

	Regarding claim 21 XU discloses the system of Claim 14, wherein the transformation module is further configured to generate the metric estimating the human response to the transformed digital media by employing a second machine learning model that is trained as a proxy for a human physiological measurement or behavioral measurement.
	[0040] An example trainer module 40 is adapted to facilitate training of the feed-forward neural network 34. The training involves receiving training video as input in addition to human subjective input indicating whether banding was noticed for different selected QPs. A user interface may be coupled to the trainer module 40 to facilitate adjustments to the network and its training, including adjustments of the encoder down-sampling rate, adjustments to training epochs, adjustments to video optimization methods, adjustments to mini-batch size in a stochastic training process, adjustments to the objective function of the feed-forward neural network 34, and so on. 

	Regarding claim 22 XU discloses the system of Claim 14, wherein the media type of the collection of digital media is at least one of videos, images, audio, text, virtual reality scenes, augmented reality scenes, three-dimensional (3D) video, and 3D scenes.
	Fig. 2 for input video

	Regarding claim 24 XU discloses the system of Claim 14, further comprising:
	a repair module configured to repair a given media to a modified media by applying the desired function to the given media, wherein the modified media is generated by application of the desired function to cause a human response estimated by a metric having a particular value.


	Regarding claim 25 XU discloses the system of Claim 24, further comprising:
	adjusting the machine learning model based on further behavioral measurements, physiological measurements, or preferences from a user experiencing the modified media.
	[0040] An example trainer module 40 is adapted to facilitate training of the feed-forward neural network 34. The training involves receiving training video as input in addition to human subjective input indicating whether banding was noticed for different selected QPs. A user interface may be coupled to the trainer module 40 to facilitate adjustments to the network and its training, including adjustments of the encoder down-sampling rate, adjustments to training epochs, adjustments to video optimization methods, adjustments to mini-batch size in a stochastic training process, adjustments to the objective function of the feed-forward neural network 34, and so on. 

	Regarding claim 20 XU discloses the system of Claim 14, wherein the machine learning model is a neural network.


	Regarding claim 27 XU discloses a non-transitory computer-readable medium configured to store instructions for training a machine learning model, the instructions, when loaded and executed by a processor, causes the processor to:
	introduce an auxiliary transformation to a digital media by applying a transform function to the digital media, resulting in a transformed digital media that represents the digital media altered by the by  a transform function;
	[0028] The system 10 includes a feature extractor module 12, which receives a stream of uncompressed digital data as input and provides information about features of the digital data as output. An artifact predictor 14 receives feature information from the feature extractor 12 and includes a neural network for employing the feature information to generate metadata (i.e., data about data) characterizing the digital data, as discussed more fully below. The metadata may describe or indicate a prediction as to whether or 
	evaluate the transformed digital media to generate a metric estimating a human or animal response to the transformed digital media altered by the introduced auxiliary transformation; and
	Figs. 1-3 see artifact predictor 14 for generating artifact prediction map and [0033] In the present example embodiment, the encoder 16 implements a compression algorithm using encoder parameters. The artifact predictor 14 is adapted to generate an artifact prediction map, indicating the likelihood of whether the artifact will occur given use of a particular encoder parameter or range of encoder parameters. The artifact predictor 14 predicts occurrence of a given distortion or artifact in data encoded by the encoder when a particular parameter is used for the encoder 16, the artifact is said to have a high likelihood of occurring in reconstructed, i.e., decompressed and presented media based on data output from the encoder 16. 
	train a machine learning model to  by learning a desired transformation function from the transformed digital media and the metric associated with the transformed digital media, the resulting machine learning model able to remove the auxiliary transformation from any digital media by applying the learned desired transformation function.
		[0034] An encoder parameter adjuster 18 in the encoder 16 is adapted to analyze an artifact prediction map (representing metadata characterizing the input digital data stream) to enable selection of encoder parameters to reduce perceptible artifacts induced during encoding of the input digital data. 
 
	
Allowable Subject Matter
Claim 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422